                               UNITED STATES DISTRICT COURT
                                NORTHERN DISTRICT OF OHIO
                                     EASTERN DIVISION


UNITED STATES OF AMERICA,                        )       CASE NO. 5:19 CR 139
                                                 )
         Plaintiff                               )       JUDGE SOLOMON OLIVER, JR.
                                                 )
    v.                                           )       ORDER ACCEPTING PLEA
                                                 )       AGREEMENT, JUDGMENT AND
FRANK E. WARREN,                                 )       REFERRAL TO U.S. PROBATION
                                                 )       OFFICE
      Defendant                                  )


           This case is before the Court on a Report and Recommendation filed by United States

Magistrate Judge Thomas M. Parker, regarding the change of plea hearing of Frank E. Warren,

which was referred to the Magistrate Judge with the consent of the parties.

           On March 6, 2019, the government filed a 12 count Indictment, charging Defendant

Frank E. Warren, with Conspiracy to Possess with Intent to Distribute and to Distribute

Methamphetamine and Cocaine, in violation of Title 21 U. S. C. Section 846, and Use of a

Communication Facility to Facilitate Drug Trafficking, in violation of Title 21 U.S.C. Section

843(b). Defendant Warren was arraigned on March 11, 2019, and entered a plea of not guilty to

Counts 1 through 12 of the Indictment, before Magistrate Judge Burke. On September 3, 2019

Magistrate Judge Parker received Defendant Warren’s plea of guilty to Count 1 of the Indictment,

and issued a Report and Recommendation (“R&R”), concerning whether the plea should be accepted

and a finding of guilty entered.

           Neither party submitted objections to the Magistrate Judge’s R&R in the fourteen days after

it was issued.

           On de novo review of the record, the Magistrate Judge’s R&R is adopted. Defendant
Warren is found to be competent to enter a plea and to understand his constitutional rights. He is

aware of the charges and of the consequences of entering a plea. There is an adequate factual basis

for the plea. The court finds the plea was entered knowingly, intelligently, and voluntarily. The

plea agreement is approved.

         Therefore, Defendant Warren is adjudged guilty to Count 1 of the Indictment, in violation

of Title 21 U. S. C. Section 846. This matter was referred to the U. S. Probation Department for the

completion of a pre-sentence investigation and report. Sentencing will be on December 10, 2019,

at 11:00 a.m. in Courtroom 17A, Carl B. Stokes United States Court House, 801 West Superior

Avenue, Cleveland, Ohio.

         IT IS SO ORDERED.

                                                  /s/SOLOMON OLIVER, JR.
                                                  UNITED STATES DISTRICT JUDGE
September 27, 2018
